Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Patent Board Decision filed May 26, 2022 and Interview conducted on August 10, 2022.

3.	Claims 1-20 have been examined and are pending with this action.


EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

5.	Authorization for this examiner’s amendment was given in a telephone interview with Brett P. Belden (Reg. No. 57,705) on August 10, 2022.

6.	The application has been amended as follows:
1. (Currently Amended) A building management system comprising: 
a remote rules server; 
a local rules server located at a customer site, the local rules server comprising a standard rules database and a custom rules database, the standard rules database configured to store standard rules and the custom rules database configured to store user-created rules, the local rules server configured to: 
allow a customer to create a new user-created rule; and 
send the new user-created rule to the remote rules server; 
wherein the remote rules server is configured to: 
receive the new user-created rule; and 
provide the new user-created rule to one or more other local rules servers located at one or more other customer sites; and 
a user preferences module configured to: 
receive a customer sharing preference indicating a preference of the customer to share or not share user-created rules and, if the customer has indicated a preference to not share user- created rules: 
prevent the remote rules server from sending the user-created rule to the one or more other local rules servers; and 
prevent the local rules server from receiving custom rules created by other customers.

	3. (Currently Canceled).

8. (Currently Amended) A method for managing a building comprising: 
storing standard rules in a standard rules database and user-created rules in a custom rules database, the standard rules database and the custom rules database located in a local rules server; 
allowing a customer to create a new user-created rule; 
sending the new user-created rule to a remote rules server; 
receiving the new user-created rule at the remote rules server; 
providing the new user-created rule from the remote rules server to one or more other local rules servers located at one or more other customer sites; 
notifying a reviewer that the new user-created rule was created; 
allowing the reviewer to validate the new user-created rule and provide an approval to the remote rules server; 
activating the new user-created rule in response to the approval; and
receiving a customer sharing preference indicating preference of the customer to share or not share user-created rules; and, if the customer has indicated a preference to not share user- created rules: 
preventing the remote rules server from sending the user-created rule to the one or more other local rules servers; and 
preventing the local rules server from receiving custom rules created by other customers.

	9. (Currently Canceled).

10. (Currently Canceled).

11. (Currently Amended) The method of Claim 8, editing user-created rules at the local rules server and sending the edited user-created rule to the remote rules server; receiving the edited user-created rule at the remote rules server; notifying a reviewer that the edited user-created rule was edited; allowing the reviewer to validate the edited user-created rule; and sending the edited user-created rule from the remote rules server to the one or more additional local rules servers.

12. (Currently Amended) The method of Claim 8, further comprising generating a user interface that allows a user to select which rules from the standard rules database and the custom rules database are applied by a fault detection and diagnostics module.

15. (Currently Amended) A building management system comprising: 
a global rules database; 
a plurality of local rules servers in communication with the global rules database, each local rules server configured to: 
allow a user to create a user-created rule; 
send the user-created rule to a reviewer for validation; 
receive confirmation of rule validation; and 
upload the validated user-created rule to the global rules database; and 
a user preferences module configured to: 
receive a customer sharing preference indicating a preference of the customer to share or not share user-created rules and, if the customer has indicated a preference to not share user- created rules: 
prevent the remote rules server from sending the user-created rule to the one or more other local rules servers; and 
prevent the local rules server from receiving custom rules created by other customers.


Allowable Subject Matter
7.	Claims 1, 2, 4-8, and 11-20 are allowable over prior art of record in light of the Examiner’s Amendment above.

8.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “A building management system comprising: a remote rules server; a local rules server located at a customer site, the local rules server comprising a standard rules database and a custom rules database, the standard rules database configured to store standard rules and the custom rules database configured to store user-created rules, the local rules server configured to: allow a customer to create a new user-created rule; and send the new user-created rule to the remote rules server; wherein the remote rules server is configured to: receive the new user-created rule; and provide the new user-created rule to one or more other local rules servers located at one or more other customer sites; and a user preferences module configured to: receive a customer sharing preference indicating a reference of the customer to share or not share user-created rules and, if the customer has indicated a preference to not share user- created rules: prevent the remote rules server from sending the user-created rule to the one or more other local rules servers; and prevent the local rules server from receiving custom rules created by other customers” as recited in independent claim 1.
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “A method for managing a building comprising: storing standard rules in a standard rules database and user-created rules in a custom rules database, the standard rules database and the custom rules database located in a local rules server; allowing a customer to create a new user-created rule; sending the new user-created rule to a remote rules server; receiving the new user-created rule at the remote rules server; and providing the new user-created rule from the remote rules server to one or more other local rules servers located at one or more other customer sites; notifying a reviewer that the new user-created rule was created; allowing the reviewer to validate the new user-created rule and provide an approval to the remote rules server; activating the new user-created rule in response to the approval; and receiving a customer sharing preference indicating preference of the customer to share or not share user-created rules; and, if the customer has indicated a preference to not share user- created rules: preventing the remote rules server from sending the user-created rule to the one or more other local rules servers; and preventing the local rules server from receiving custom rules created by other customers” as recited in independent claim 8.
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “A building management system comprising: a global rules database; a plurality of local rules servers in communication with the global rules database, each local rules server configured to: allow a user to create a user-created rule; send the user-created rule to a reviewer for validation; receive confirmation of rule validation; and upload the validated user-created rule to the global rules database; and a user preferences module configured to: receive a customer sharing preference indicating a preference of the customer to share or not share user-created rules and, if the customer has indicated a preference to not share user- created rules: prevent the remote rules server from sending the user-created rule to the one or more other local rules servers; and prevent the local rules server from receiving custom rules created by other customers” as recited in independent claim 15.
For these reason above, claims 1, 2, 4-8, and 11-20 are allowable.

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michael Won/Primary Examiner, Art Unit 2443